Citation Nr: 0813003	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  04-12 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic 
demyelination/small vessel disease.  

2.  Entitlement to service connection for a chronic acquired 
heart disorder.  

3.  Entitlement to service connection for chronic tinnitus.  

4.  Entitlement to service connection for a chronic seizure 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from December 1970 to December 
1973 and from March 1987 to September 1987.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
St. Louis, Missouri, Regional Office (RO) which, in pertinent 
part, denied service connection for chronic tinnitus.  In 
August 2004, the RO, in pertinent part, determined that new 
and material evidence had not been received to reopen the 
veteran's claim of service connection for a chronic heart 
disorder and denied service connection for both a chronic 
seizure disorder and chronic demyelination to include small 
vessel disease.  In June 2006, the Board determined that new 
and material evidence had been received to reopen the 
veteran's claim of entitlement to service connection for a 
chronic heart disorder and remanded the issues of the 
veteran's entitlement to service connection for chronic 
demyelination/small vessel disease, a chronic heart disorder, 
chronic tinnitus, and a chronic seizure disorder to the RO 
for additional action.  


FINDINGS OF FACT

1.  Service connection is currently in effect for migraine 
headaches, endometriosis, and vertigo.  

2.  The veteran's chronic demyelination/small vessel disease 
has been shown to be etiologically related to her 
service-connected migraine headaches.  

3.  Mitral valve prolapse and patent foramen ovale are 
congenital disabilities for which Department of Veterans 
Affairs compensation benefits may not be established.  

4.  A chronic acquired heart disorder was not objectively 
shown during active service or at any time thereafter.  

5.  Chronic tinnitus was not manifested during or for many 
years after active service and the veteran's chronic tinnitus 
has not been shown by competent evidence to have originated 
during active service.  

6.  The veteran's chronic tinnitus has not been shown by 
competent evidence to be etiologically related to her 
service-connected disabilities.  

7.  A chronic seizure disorder was not objectively shown 
during active service or at any time thereafter.  


CONCLUSIONS OF LAW

1.  Chronic demyelination/small vessel disease was incurred 
proximately due to or as the result of the veteran's 
service-connected migraine headaches.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310(a), 3.326(a) (2007).  

2.  Service connection may not be granted for mitral valve 
prolapse and/or patent foramen ovale.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303(c), 3.326(a), 4.9 (2007).  

3.  A chronic acquired heart disorder was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) 
(2007).  

4.  Chronic tinnitus was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2007).  

5.  Chronic tinnitus was not proximately due to or the result 
of the veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.310(a), 3.326(a) (2007).  

6.  A chronic seizure disorder was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.326(a) 
(2007).  

7.  A chronic seizure disorder was not proximately due to or 
the result of the veteran's service-connected disabilities.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.310(a), 3.326(a) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  In reviewing the veteran's claims for service 
connection, the Board observes that the RO issued VCAA 
notices to the veteran in April 2004, May 2004, July 2004, 
and June 2006 which informed the veteran of the evidence 
generally needed to support a claim for service connection 
and the assignment of an evaluation and effective date of an 
initial award of service connection; what actions she needed 
to undertake; and how the VA would assist her in developing 
her claims.  Such notice effectively informed her of the need 
to submit any relevant evidence in her possession.  The April 
2004, May 2004, and July 2004 VCAA notices were provided 
prior to the August 2004 rating decision which determined 
that new and material evidence had not been received to 
reopen the veteran's claim of service connection for a 
chronic heart disorder and denied service connection for 
chronic demyelination/small vessel disease and a chronic 
seizure disorder.  

The VA has attempted to secure all relevant documentation.  
The veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The Board remanded the veteran's claims to the RO 
for additional development of the record.  There remains no 
issue as to the substantial completeness of the veteran's 
claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  

In reference to the issue of service connection for chronic 
tinnitus, the Board observes that the veteran was not 
provided with a VCAA notice prior to the January 2003 rating 
decision which denied that claim.  Nevertheless, the Board 
finds that the veteran has had adequate opportunity to 
advance a substantial complete claim.  She has demonstrated 
actual understanding of the laws and regulations governing 
her appeal through her written statements and the 
documentation offered in support of her claim.  Thus, no 
prejudice has accrued to the veteran or her appeal through 
the deficient timing of the initial VCAA notice.  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).  

II. Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2007).  
Congenital or developmental defects as such are not diseases 
or injuries within the meaning of applicable legislation 
providing for compensation benefits.  38 C.F.R. §§ 3.303(c), 
4.9 (2007).  

Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease and/or an 
organic disease of the nervous system becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for migraine headaches, endometriosis, 
and vertigo.  

A.  Chronic Demyelination/Small Vessel Disease

The veteran's service medical records make no reference to 
chronic demyelination/small vessel disease.  A December 2003 
VA magnetic resonance imaging study of the head revealed 
findings consistent with white matter "demyelination or less 
likely small vessel ischemic changes."  

In her May 2004 claim for service connection, the veteran 
advanced that service connection was warranted for 
demyelination/small vessel disease secondary to her 
service-connected migraine headaches.  

At an October 2006 VA examination for compensation purposes, 
the veteran was diagnosed with "white matter intensities 
secondary to and associated with migraine, but without 
neurological deficit."  The examiner commented that: 

The white matter intensities for which 
the term chronic demyelination/small 
vessel disease (sic) is present in a 
substantial number of patients with 
migraine and at the present time there is 
a great deal of controversy about the 
precise meaning.  ...  It is almost certain 
that this condition is associated with 
her migraine.  ...  It is, however, unclear 
when it began.  It is not possible to 
indicate whether this had any 
relationship whatsoever to her military 
service and it is to be expected that the 
condition will progress over the course 
of time

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's chronic demyelination/small vessel disease has been 
shown to be etiologically related to her service-connected 
migraine headaches.  In the absence of any objective 
competent evidence to the contrary and upon the resolution of 
reasonable doubt in the veteran's favor, the Board finds that 
service connection is now warranted for chronic 
demyelination/small vessel disease.  

B. Chronic Heart Disorder

Naval treatment records dated in July 1987 note that the 
veteran had a history of a transient wandering atrial 
pacemaker and a "brief history of arrhythmia."  A 
contemporaneous review of systems was reported to be 
negative.  The veteran's transient wandering atrial pacemaker 
"resolved within 24 hours and did not require treatment at 
any time."  A contemporaneous electrocardiographic study was 
reported to be normal.  At her August 1987 physical 
examination for service separation, the veteran was found to 
exhibit no chronic heart or cardiac disabilities.  

In her December 1987 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that she 
initially manifested cardiac problems in 1987.  She reported 
that she was treated for her cardiac disability at the 
Charleston, South Carolina, naval medical facilities.  

A July 1988 VA hospital summary indicates that the veteran 
presented a history of an irregular heartbeat.  She 
subsequently underwent cardiac catheterization which revealed 
no atrial septal defect or mitral valve prolapse.  A November 
1989 VA treatment record states that the veteran had been 
treated for a prolapsed mitral valve for the preceding two 
years.  

VA clinical documentation dated in March 2004 indicates that 
the veteran had a history of a "known [patent foramen oval].  
On electrocardiographic study, the veteran exhibited a patent 
foramen ovale (PFO) with evidence of a right-to-left shunt 
and an atrial septal aneurysm.  

Clinical documentation from Saint Louis University Hospital 
dated in July 2004 reports that the veteran underwent 
combined cardiac catheterization and PFO closure.  

At a July 2006 VA examination for compensation purposes, the 
veteran was diagnosed with mitral valve prolapse and PFO 
closure residuals.  The examiner opined that:

She has history of mitral valve prolapse 
that was diagnosed following military 
discharge.  She currently has no mitral 
regurgitation or subjective symptoms from 
the mitral valve prolapse.  ...  [Patient] 
has a history of patent foramen ovale 
(PFO).  ...  PFO is a congenital disorder 
existing in 30% of the population.  The 
great majority of the affected 
individuals are asymptomatic.  [The 
veteran] was likely born with the PFO and 
atrial septal aneurysm.  I believe that 
if modern imaging technology was 
available in 1988 the diagnosis would 
have been made at that time.  ...  Since 
PFO is a congenital disorder, it was more 
likely than not (greater than 50/50 
probability) present at the time of her 
active duty.  

At the October 2006 VA examination for compensation purposes, 
the examiner commented that:

The only congenital or developmental 
cardiovascular abnormality was the 
previously described mitral valve 
prolapse, about which nothing has been 
said for many years.  This condition is 
common in the community and is ordinarily 
not a source of significant symptom.  The 
patient no longer suffers a PFO.  Amler 
stent having been inserted with closure 
of that congenital anomaly.  

In a December 2006 addendum to the report of the July 2006 VA 
examination for compensation purposes, the examiner clarified 
that:

I have been asked to advance an opinion 
as to whether the veteran's PFO, although 
a congenital abnormality, increased in 
severity beyond its natural progression 
while in service or due to 
service-connected disabilities.  ...  PFO 
is a congenital abnormality existing in 
27% of the population by autopsy studies 
and 10-12% by standard electrocardiogram.  
...  PFO was not second[ary] to any 
service-connected disabilities, 
furthermore, the PFO did not increase in 
severity due to any service-connected 
disability.  PFO is a congenital 
abnormality present since birth, and was 
cured by closure in 2004.  

The clinical record establishes that the veteran has been 
diagnosed with both mitral valve prolapse and post-operative 
PFO residuals.  Those disabilities have been determined by VA 
examiners to constitute congenital heart abnormalities.  
Congenital disabilities are not "diseases or injuries" for 
which disability compensation may be granted.  38 C.F.R. 
§§ 3.303(c), 4.9 (2007).  A chronic acquired heart disorder 
was not shown during active service or at any time 
thereafter.  Indeed, the veteran's claim is supported solely 
by her own written statements on appeal.  
The veteran advances that she sustained a chronic acquired 
heart disorder during or proximate to active service.  
However, the competent medical evidence from service and 
thereafter is against her claim.  The Court has held that a 
lay witness is generally not capable of offering evidence 
involving medical knowledge such as the diagnosis or 
causation of a particular medical condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
written statements are thus insufficient to establish the 
existence of a chronic acquired heart disorder and/or an 
etiological relationship between the claimed disorder and 
either active service or her service-connected disabilities.  
Therefore, the Board concludes that a preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a chronic acquired heart disorder.  

C.  Chronic Tinnitus

The veteran's service medical records make no reference to 
chronic tinnitus.  Clinical documentation from the Washington 
University School of Medicine dated in August 1998 indicates 
that the veteran complained of mild tinnitus.  

At a December 2002 VA examination for compensation purposes, 
the veteran complained of tinnitus of four years' duration 
and an occasional low-pitched hum in her left ear associated 
with a migraine.  She reported that she worked "around 
aircraft noise" during active service.  The veteran's claims 
files were not available for review by the examiner.  The 
veteran was diagnosed with tinnitus.  The examiner commented 
that:  

It is my opinion that that her bilateral 
sensorineural hearing loss and constant 
tinnitus are not related to her history 
of military noise exposure.  It is also 
my opinion that her decreased hearing and 
tinnitus is (sic) not related to her 
history of migraines.  

In her February 2003 notice of disagreement, the veteran 
asserted that her chronic tinnitus was "secondary to the 
medications that I am on due to my migraines."  In a 
December 2005 written statement, the accredited 
representative advanced that service connection for chronic 
tinnitus secondary to her service-connected migraine 
headaches was warranted.  

Chronic tinnitus was not shown during active service or for 
many years thereafter.  No competent medical professional has 
attributed the onset of the claimed disorder to either active 
service, her claimed inservice noise exposure; and/or her 
migraine headaches and other service-connected disabilities.  
Indeed, such a relationship is expressly negated by the 
report of the December 2002 VA examination for compensation 
purposes.  

The veteran advances that she sustained chronic tinnitus as 
the result of her inservice aircraft noise exposure or, in 
the alternative, secondary to her service-connected migraine 
headaches.  The veteran's claim is supported solely by her 
own written statements on appeal.  The veteran is competent 
to state that she experienced noise exposure and tinnitus 
symptoms during active service.  However, she is not capable 
of offering evidence involving medical knowledge such as the 
causation of her chronic tinnitus.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

The competent medical evidence from service and thereafter is 
against the veteran's claim for service connection.  There is 
no evidence of any complaints of tinnitus during or proximate 
to active service.  The report of the December 2002 VA 
examination for compensation purposes expressly negates a 
causal relationship between the veteran's chronic tinnitus 
and both her claimed inservice noise exposure and her 
service-connected migraine.  The veteran's lay written 
statements are insufficient to establish an etiological 
relationship between the claimed disorder and either active 
service or her service-connected disabilities.  Therefore, 
the Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for chronic tinnitus.  
D.  Chronic Seizure Disorder

The veteran's service medical records make no reference to a 
chronic seizure disorder.  VA clinical documentation dated in 
January 2004 states that the veteran complained of episodic 
"true vertigo" with nausea and vomiting lasting between 
several minutes and almost an hour.  She was referred to rule 
out a seizure disorder and/or "some form of epilepsy."  
Contemporaneous electroencephalographic studies revealed 
findings consistent with "an abnormal generalized paroxysmal 
disturbance of cerebral function."  Treating VA medical 
personnel opined that it was "unlikely the episodes are 
seizures." 

At the October 2006 VA examination for compensation purposes, 
the examiner commented that:

[The veteran] also has an abnormal 
electroencephalogram, which is a common 
feature in some patients with migraine 
and does not necessarily mean that she 
suffers from epilepsy, which has in fact 
not been detected.  

The veteran was not diagnosed with a chronic seizure disorder 
during active service or at any time thereafter.  While she 
has been shown to exhibit abnormal electroencephalographic 
studies, no chronic seizure disorder has been identified on 
subsequent follow up neurological evaluation.  Absent a 
current disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Hensley v. Brown, 5 
Vet. App. 155, 158 (1993).  

The veteran advances that she sustained a chronic seizure 
disorder secondary to her service-connected migraine 
headaches.  The veteran's claim is supported solely by her 
own written statements on appeal.  While she can report on 
seizure-like symptoms which she observed, the veteran is not 
competent to advance a diagnosis of a chronic seizure 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of any objective clinical evidence of 
a chronic seizure disorder, the Board concludes that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection.  


ORDER

Service connection for chronic demyelination/small vessel 
disease is granted.  

Service connection for a chronic heart disorder is denied.  

Service connection for chronic tinnitus is denied.  

Service connection for chronic seizure disorder is denied.  



______________________________________________ 
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


